Citation Nr: 0837147	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome prior to April 21, 
2008 and to an initial evaluation in excess of 30 percent on 
and after April 21, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome prior to April 21, 
2008 and entitlement to an evaluation in excess of 20 percent 
on and after April 21, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1979 to September 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

As is further explained below, this appeal presents an 
unusual procedural history.  In a March 2002 rating decision, 
the RO granted service connection for carpal tunnel syndrome 
and assigned a noncompensable evaluation.  The veteran 
appealed the evaluation to the Board.  On remand from a 
February 2005 Board decision, the RO severed service 
connection in a September 2005 rating decision.  In a 
September 2006 Board decision, service connection for carpal 
tunnel syndrome was restored.  In compliance with that Board 
decision, the RO restored service connection and assigned 10 
percent initial evaluations for right and left carpal tunnel 
syndrome in a January 2007 rating decision.  Following the 
June 2007 Board remand, in a June 2008 rating decision, the 
RO assigned a 30 percent evaluation for right carpal tunnel 
syndrome and a 20 percent evaluation for left carpal tunnel 
syndrome, both effective April 21, 2008.  Because the veteran 
is presumed to be seeking the seeking the maximum benefit 
allowed by law and regulation, the veteran's appeal regarding 
increased initial evaluations remains in controversy and was 
returned to the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the issues on appeal have been 
recharacterized as noted above.




FINDINGS OF FACT

1.  Prior to April 21, 2008, right carpal tunnel syndrome was 
manifested by mild incomplete paralysis of the median nerve.

2.  On and after April 21, 2008, right carpal tunnel syndrome 
is manifested by moderate incomplete paralysis of the median 
nerve.

3.  Prior to April 21, 2008, left carpal tunnel syndrome was 
manifested by mild incomplete paralysis of the median nerve.

4.  On and after April 21, 2008, left carpal tunnel syndrome 
is manifested by moderate incomplete paralysis of the median 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2007).

2.  On and after April 21, 2008, the criteria for an 
evaluation in excess of 30 percent for right carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2007).

4.  On and after April 21, 2008, the criteria for an 
evaluation in excess of 20 percent for left carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a post-remand May 2008 re-
adjudication of the issues on appeal, March 2001, September 
2006, and June 2007 letters satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
her claim for entitlement to service connection for carpal 
tunnel syndrome informing her that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008); Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that after a grant of service connection, the 
veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to downstream elements such as 
effective dates or disability ratings).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication). 

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This rule does 
not, however, apply here because the appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Fenderson, 12 Vet. App. at 126.

By a March 2002 rating decision, the RO granted service 
connection for carpal tunnel syndrome and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, effective October 1, 1999.  In January 
2003, the veteran filed a notice of disagreement regarding 
the evaluation.  The RO issued a statement of the case (SOC) 
in May 2003 and in July 2003, the veteran filed a substantive 
appeal.  On remand from a February 2005 Board decision, the 
RO issued a rating decision that proposed to sever service 
connection for carpal tunnel syndrome.  In September 2005 
rating decision and supplemental SOC, the RO severed service 
connection.  But in a September 2006 Board decision, service 
connection for carpal tunnel syndrome was restored and the 
appeal was remanded.

Accordingly, in a January 2007 rating decision, the RO 
assigned 10 percent initial evaluations for right and left 
carpal tunnel syndrome, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, effective October 1, 1999.  In a June 2007 
decision, the Board remanded for a new examination.  An April 
2008 VA examination was provided.  In a June 2008 rating 
decision, the RO assigned a 30 percent evaluation for right 
carpal tunnel syndrome and a 20 percent evaluation for left 
carpal tunnel syndrome, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, both effective April 21, 2008.  

The evidence of record demonstrates that the veteran is 
right-handed.  See 38 C.F.R. § 4.69 (2007).  For major or 
right hand carpal tunnel syndrome affecting the median nerve, 
10, 30, and 50 percent evaluations are assigned for mild, 
moderate, and severe incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 70 
percent evaluation is assigned for complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the place of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, and 
the index and middle finger remain extended; cannot flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
flexion of the wrist weakened; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 
same criteria apply for carpal tunnel syndrome of the non-
dominant or left hand, except that the applicable disability 
evaluations are 10, 20, 40, and 60 percent, respectively.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  

Initial evaluations prior to April 21, 2008

In a July 2000 private medical record, the veteran denied 
numbness in her hands.

At a December 2000 VA general medical examination, the 
veteran reported right hand pain and numbness that occurred 4 
times per week, and left hand pain, but no numbness.  She had 
a special cast for her right hand.  The examiner assessed 
carpal tunnel syndrome and noted no limitation of the 
veteran's daily activities.  At a February 2002 VA peripheral 
nerves examination, the veteran reported right arm pain and 
occasional finger numbness.  She wore a splint on her right 
hand which bothered her daily.  Upon examination, there was 
bilateral normal motor tone, bulk, and strength of the wrist 
extensors and flexors, finger flexors, and hand intrinsics.  
There was intact tone, bulk, strength, fine motor movements, 
and vibration sense in all fingers.  Pinprick sensory testing 
was bilaterally inconsistent.  There was a bilateral negative 
Tinel's test and a positive Phalanx test.  The examiner found 
no median nerve distribution sensory loss in either hand.  
The assessment was history of hand pain and numbness.  In a 
February 2002 VA medical record, the veteran reported 
intermittent numbness and pain in her thumbs, index, and 
little fingers.  She stated that the pain radiated to her 
wrist and forearms, right worse than left.  There were normal 
nerve conduction studies (NCS), electromyography (EMG) 
findings, and ulnar study findings, and no evidence of left 
or right cervical radiculopathy.

At the October 2004 Board hearing, the veteran reported 
bilateral hand pain, arm pain and numbness, and finger 
numbness.  She reported that she wore splints on both hands.  

In a January 2005 private medical record, NCS were performed 
and the assessment was mild bilateral carpal tunnel syndrome.  
There was no evidence of ulnar nerve entrapment in either 
right or left upper extremity.

Prior to April 21, 2008, the 10 percent initial evaluations 
for right and left carpal tunnel syndrome contemplated mild 
incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  The evidence of record 
demonstrated subjective reports of bilateral hand and finger 
pain and numbness and that the veteran wore hand splints.  
The objective evidence of record, however, demonstrated good 
hand, wrist, and finger strength and intact sensation and 
fine motor movements of the fingers.  Moreover, the February 
2002 VA examiner found no median nerve sensory loss in either 
hand, the February 2002 NCS and EMG findings were normal, and 
the January 2005 private examiner diagnosed mild bilateral 
carpal tunnel syndrome.  The Board finds that this 
symptomatology more closely approximates mild, not moderate, 
incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  Accordingly, increased initial 
evaluations are not warranted for right and left carpal 
tunnel syndrome.  

Evaluations on and after April 21, 2008

At an April 2008 VA peripheral nerves examination, the 
veteran reported bilateral finger numbness and tingling and 
hand and forearm pain that radiated up the right upper 
extremity.  She reported pain, weakness, numbness, and 
paresthesias of the right thumb, index finger, little finger, 
palm, and flexor surface of forearm up to upper arm, and left 
thumb, index finger, little finger, and the into palm and 
flexor forearm.  She stated that she took medication and used 
bilateral wrist splints.  Upon examination, there was 5/5 
strength of the bilateral upper extremities except for 4+/5 
opponens pollicis and trace weakness of the abductor 
pollicis.  There was bilateral upper extremity normal 
vibration and position sense.  The examiner found decreased 
light touch sense at the right hand and decreased pain sense 
of the right thumb, first 2 fingers, and little finger, and 
palm.  There was decreased light touch sense at the left hand 
and decreased pain sense at the left thumb, first 2 fingers, 
and palm.  There were 2+ reflexes of the bilateral biceps, 
triceps, brachioradialis, and finger jerk.  The examiner 
found muscle atrophy of the bilateral opponens pollicis as a 
direct effect of the nerve damage.  There was bilateral 
positive Phalen's and Tinel's sign at the wrists, mild hand 
weakness due to the median nerve, and a mild fine tremor of 
the right thumb.  EMG and NCS were conducted.  The examiner 
diagnosed moderate bilateral carpal tunnel syndrome with 
clinical evidence of sensory and motor dysfunction.  There 
were no effects on the veteran's bathing, mild effects on her 
shopping, exercise, sports, recreation, traveling, and 
moderate effects on her chores, feeding, dressing, toileting, 
and grooming.

On and after April 21, 2008, the 30 percent evaluation 
assigned for right carpal tunnel syndrome and 20 percent 
evaluation assigned for left carpal tunnel syndrome 
contemplate moderate incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 
veteran reported bilateral hand and forearm pain, finger 
numbness and tingling, and that she wore bilateral wrist 
splints.  The objective evidence of record demonstrated 5/5 
bilateral upper extremity strength, normal bilateral upper 
extremity vibration and position sense, but decreased 
bilateral sensation of the hands and various fingers.  The 
examiner found mild hand weakness and muscle atrophy of the 
bilateral opponens pollicis due to median nerve damage.  Upon 
EMG testing and NCS, the examiner diagnosed moderate 
bilateral carpal tunnel syndrome with clinical evidence of 
sensory and motor dysfunction.  This symptomatology more 
closely approximates moderate, and not severe, incomplete 
paralysis because the veteran retains good upper extremity 
strength, sensation, and reflexes, and there is only mild 
hand weakness, decreased but present sensation of the hands 
and fingers, a diagnosis of moderate carpal tunnel syndrome, 
and only mild or moderate effects on the veteran's activities 
of daily living.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Accordingly, on and after April 21, 2008, increased 
evaluations for right and left carpal tunnel syndrome are not 
warranted.

Increased initial evaluations under alternative diagnostic 
codes

Throughout the time period, increased initial evaluations for 
right and left carpal tunnel syndrome under other potentially 
applicable diagnostic codes have been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  But a February 
2002 VA record found normal ulnar nerve study findings and no 
evidence of left or right cervical radiculopathy, and a 
January 2005 private record indicated there was no evidence 
of bilateral ulnar nerve entrapment.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8516, 8610, 8616, 8710, 8716 (2007).  
Additionally, the veteran has not reported, and the evidence 
does not support, any wrist ankylosis or limitation of 
motion, finger ankylosis or limitation of motion, or 
paralysis of the middle, lower, or all radicular groups, the 
musculospiral nerve, the musculocutaneous nerve, the 
circumflex nerve, or the long thoracic nerve.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214-5230 (2007); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8511-14, 8517-19, 8611-14, 8617-
19, 8711-14, 8717-19 (2007).  Accordingly, increased 
evaluations are not warranted for right and left carpal 
tunnel syndrome under alternative diagnostic codes.

Consideration of extraschedular evaluations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with other 
related factors that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
right and left carpal tunnel syndrome, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
veteran's disability because they assess the motor and nerve 
impairment associated with carpal tunnel syndrome.  Moreover, 
the evidence does not demonstrate other related factors.  The 
veteran has not required frequent periods of hospitalization 
due to carpal tunnel syndrome and although the evidence has 
demonstrated interference with employment, that interference 
has not been shown to be marked.  At the December 2000 VA 
general medical examination, the veteran reported she was 
employed as a secretary and rarely missed work, but had to 
occasionally wear a splint on her bilateral hands to maintain 
the stability of the wrist.  At the February 2002 VA 
peripheral nerves examination, the veteran reported she was 
employed as a secretary.  At the October 2004 Board hearing, 
the veteran testified that she worked 30 hours per week as a 
bookkeeper, wore splints on both hands, and was able to work 
with difficulty.  At the April 2008 VA peripheral nerves 
examination, the veteran reported that she had not lost any 
time from her employment as a business manager in the last 
year.  She reported that she must stop typing and writing 2 
to 3 times per day and rest for 15 minutes.  The examiner 
found significant effects on her occupation due to decreased 
strength and pain.  Accordingly, the evidence demonstrates 
that the veteran's carpal tunnel syndrome affects the 
veteran's employment because it requires that she wear hand 
splints and rest her hands and wrists, but also demonstrates 
that she works full-time and had missed little or no time 
from work due to her service-connected disability.  The Board 
finds that does not demonstrate marked interference with 
employment.  In the absence of any additional factors, the 
RO's failure to refer this issue for consideration of 
extraschedular ratings was correct.

After review of the evidence, the evidence of record does not 
warrant evaluations in excess of those assigned at any time 
during the period pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); see also Fenderson, 12 Vet. 
App. at 126.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for right 
carpal tunnel syndrome is denied.

On and after April 21, 2008, an increased evaluation for 
right carpal tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for left carpal 
tunnel syndrome is denied.

On and after April 21, 2008, an increased evaluation for left 
carpal tunnel syndrome is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


